Exhibit (e)(2) AMENDED SCHEDULE A to the SUB-ADVISORY AGREEMENT between ING INVESTMENTS, LLC and ING INVESTMENT MANAGEMENT CO. Name of Fund Annual Sub-Advisory Fee (as a percentage of average daily net assets) ING GET U.S. Core Portfolio – Series 5 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 6 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 7 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 8 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 9 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 10 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 11 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 12 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 13 0.1125% Offering Period 0.270% Guarantee Period ING GET U.S. Core Portfolio – Series 14 0.1125% Offering Period 0.270% Guarantee Period
